Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s responses filed 05/13/2021; claims amendments and the terminal disclaimer are entered. The Declaration of Oron GAR and IDS filed 02/23/2021 and 06/23/2021 have been considered. 

Claims 1-12 and 15-17 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elizabeth Wieckowski on 07/21/2021.

The application has been amended as follows: 
In The Claims:
At claim 1, lines 8, 10, 12, 14, 16, 19-20 and 22, “a nucleic acid sequence” is replaced with ---the nucleic acid sequence---.


At claim 17, lines 7, 9, and 12-13, “a nucleic acid sequence” is replaced with ---the nucleic acid sequence----.

Claims 1-12 and 15-17, pending in this application, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a sesame plant or part thereof comprising at least one introgressed QTLs 1-7 that is associated with shatter resistance of the capsules, wherein each of the QTLs 1-7 is linked to the genetic marker sequence of SEQ ID NO: 1 or 9 (QTL 1), SEQ ID NO: 2 or 10 (QTL 2), SEQ ID NO: 3 or 11 (QTL 3), SEQ ID NO: 4 or 12 (QTL 4), SEQ ID NO: 5 or 13 (QTL 5), SEQ ID NO: 6 or 14 and SEQ ID NO: 7 or 15  (QTL 6), or SEQ ID NO: 8 or 16 (QTL 7).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797.  The examiner can normally be reached on Monday-Friday, 9:00 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/           Primary Examiner, Art Unit 1662